DETAILED ACTION
The instant application having Application No. 17/256,109 filed on 12/24/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 3-5 and 12-14 are amended. Claim 2 is cancelled. Claims 1 and 3-14 are pending. 
Response to Arguments
Applicant’s arguments filed on 05/16/2022 with respect to claims 1 and 12-14 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Wu et al. (Pub # US 2021/0219350 A1) in view of Li et al. (Pub # US 2019/0132882 A1) does address the new amended limitation set forth within independent claims 1 and 12-14. Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 1 and 12-14 rendering the applicant’s amendments filed on 05/16/2022 moot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub # US 2021/0219350 A1 hereinafter Wu) in view of Li et al. (Pub # US 2019/0132882 A1 hereinafter Li).
Regarding claim 1, Wu discloses “a transmission apparatus,” as [(Para. 0006), This application provides a random access method and a communications apparatus] “comprising; control circuitry, which, in operation, configures a format of a random access signal including a preamble section and a data section,” [(Para. 0008), the first wireless device may indicate the random access mode of the second wireless device by sending, to the second wireless device, the indication information carried in non-higher layer signaling…. The random access mode may include two-step random access and four-step random access, or the random access mode may include a Msg1 that carries only a random access preamble, or a Msg1 that carries only data, or a Msg1 that carries both a random access preamble and data.] “based on a parameter relating to transmission of the random access signal;” [(Para. 0008), The non-higher layer signaling may be physical layer control information, for example, downlink control information (downlink control information, DCI) or sidelink control information (sidelink control information, SCI), or the non-higher layer signaling may be a media access control MAC control element…. (Para. 0012), the reserved bit in the physical layer control information (for example, DCI or SCI) or the MAC control element may be properly used, and a message format of the Msg1 (which may also be referred to as a sending manner of the Msg1) is indicated by using the reserved bit] “and transmission circuitry, which, in operation, transmits the random access signal based on the format” [(Para. 0023), The second wireless device sends a first message Msg1 to the first wireless device based on the indication information].
However, Wu does not specifically disclose wherein the format is a first format in which at least a part of the data section is mapped, within the random access signal, to a position immediately preceding the preamble section.
In an analogous art, Li teaches “wherein the format is a first format in which at least a part of the data section is mapped, within the random access signal, to a position immediately preceding the preamble section” as [(Para. 0007), generate a random access (RA) message comprising a preamble portion including one or more repeated preambles constructed using a same sequence, and a cyclic prefix (CP) that precedes repeated preamble sequences, and a data portion including one or more data segments with each data segment including a number of repeated data symbols and a CP that precedes the repeated data symbols…. (Para. 0246), FIGS. 13A to 13C illustrate exemplary Msg1 formats for the 2-step RA when PRACH and data part are multiplexed in the frequency domain, according to embodiments of the present disclosure. The embodiments shown in FIGS. 13A to 13C are for illustration only. Other embodiments could be used without departing from the scope of the present disclosure].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wu with the modified system of Li to provide an effective method and apparatus for 2-step random access procedures and 4-step random access procedures that enables co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs [Li: Para. 0004].
Regarding claim 3, the combination of Wu and Li, specifically Li teaches “wherein the control circuitry applies the first format when the random access signal is transmitted in an unlicensed band” as [(Para. 0006), The present disclosure provides methods and apparatus for a random access procedure for new radio (NR) in unlicensed spectrum. In particular, the present disclosure provides 2-step random access procedures and 4-step random access procedures for NR in unlicensed spectrum.].
Regarding claim 4, the combination of Wu and Li, specifically Wu teaches “wherein the control circuitry determines whether to apply the first format according to a category of carrier sensing” as [(Para. 0024), Based on the foregoing technical solution, the second wireless device may determine the random access mode by using the received indication information. The indication information may be carried in non-higher layer signaling. The non-higher layer signaling may be physical layer control information, for example, DCI or SCI, or the non-higher layer signaling may be a media access control MAC control element. The random access mode may include two-step random access and four-step random access, or the random access mode may include content (for example, only a random access preamble, or only data, or both a random access preamble and data) carried in the Msg1 in a random access procedure. A random access mode specifically used by the second wireless device may be determined by the first wireless device based on some factors and notified to the second wireless device. For example, the first wireless device may determine, based on a network status or a service type of the second wireless device, a random access mode used by the second wireless device. Specifically, for example, when the service of the second wireless device has a relatively high delay requirement, the first wireless device may indicate the second wireless device to use two-step random access or add data to the Msg1 (or add data and a random access preamble to the Msg1).].
Regarding claim 5, the combination of Wu and Li, specifically Wu teaches “wherein the control circuitry determines whether to apply the first format according to a type of random access transmission” as [(Para. 0024), Based on the foregoing technical solution, the second wireless device may determine the random access mode by using the received indication information. The indication information may be carried in non-higher layer signaling. The non-higher layer signaling may be physical layer control information, for example, DCI or SCI, or the non-higher layer signaling may be a media access control MAC control element. The random access mode may include two-step random access and four-step random access, or the random access mode may include content (for example, only a random access preamble, or only data, or both a random access preamble and data) carried in the Msg1 in a random access procedure. A random access mode specifically used by the second wireless device may be determined by the first wireless device based on some factors and notified to the second wireless device. For example, the first wireless device may determine, based on a network status or a service type of the second wireless device, a random access mode used by the second wireless device. Specifically, for example, when the service of the second wireless device has a relatively high delay requirement, the first wireless device may indicate the second wireless device to use two-step random access or add data to the Msg1 (or add data and a random access preamble to the Msg1).].
Regarding claim 6, the combination of Wu and Li, specifically Wu teaches “wherein the control circuitry controls a configuration of the data section in accordance with propagation delay” as [(Para. 0024), Based on the foregoing technical solution, the second wireless device may determine the random access mode by using the received indication information. The indication information may be carried in non-higher layer signaling. The non-higher layer signaling may be physical layer control information, for example, DCI or SCI, or the non-higher layer signaling may be a media access control MAC control element. The random access mode may include two-step random access and four-step random access, or the random access mode may include content (for example, only a random access preamble, or only data, or both a random access preamble and data) carried in the Msg1 in a random access procedure. A random access mode specifically used by the second wireless device may be determined by the first wireless device based on some factors and notified to the second wireless device. For example, the first wireless device may determine, based on a network status or a service type of the second wireless device, a random access mode used by the second wireless device. Specifically, for example, when the service of the second wireless device has a relatively high delay requirement, the first wireless device may indicate the second wireless device to use two-step random access or add data to the Msg1 (or add data and a random access preamble to the Msg1).].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Li, and further in view of Wu et al. (Pub # US 2021/0036904 A1 hereinafter Wu2).
Regarding claim 7, the combination of Wu and Li does not specifically disclose wherein the control circuitry configures non-transmission of a signal of the data section when the propagation delay is greater than a threshold.
In an analogous art, Wu2 teaches “wherein the control circuitry configures non-transmission of a signal of the data section when the propagation delay is greater than a threshold” as [(Para. 0005), Because there is a delay in signal propagation between the BS and the UE, there may be a relatively large time difference between signals from the plurality of UEs to the BS, resulting in the interference between the plurality of UEs.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wu and Li with the modified system of Wu2 to provides to reduce CP overheads corresponding to the data channel in a random access procedure and improve resource utilization [Wu2: Para. 0010].
Regarding claim 8, the combination of Wu, Li and Wu2, specifically Wu2 teaches “wherein a cyclic prefix (CP) length of the data section when the propagation delay is greater than a threshold is longer than the CP length of the data section when the propagation delay is equal to or less than the threshold” as [(Para. 0011), The CP length corresponding to the data channel is set to be greater than or equal to the smaller one of the CP length corresponding to the random access preamble and the time length corresponding to the cyclic shift interval. In this way, the interference between the apparatuses that send the Msg 1 can be avoided, and signaling overheads can be reduced].
Regarding claim 10, the combination of Wu, Li and Wu2, specifically Wu2 teaches “wherein the propagation delay is represented by a cyclic prefix (CP) length or a cyclic shift value of the preamble section,” as [(Para. 0009), determining, based on a cyclic prefix CP length corresponding to a random access preamble and a time length corresponding to a cyclic shift interval, a CP length corresponding to a data channel] “and the threshold is a CP length of a channel different from a random access channel” [(Para. 0106), Different resource configurations may correspond to a same first CP length, or may correspond to different first CP lengths… (Para. 0011), the CP length corresponding to the data channel is greater than or equal to a smaller one of the CP length corresponding to the random access preamble and the time length corresponding to the cyclic shift interval.].
Regarding claim 11, the combination of Wu, Li and Wu2, specifically Wu2 teaches “wherein the propagation delay is represented by a cyclic prefix (CP) length or a cyclic shift value of the preamble section,” as [(Para. 0009), determining, based on a cyclic prefix CP length corresponding to a random access preamble and a time length corresponding to a cyclic shift interval, a CP length corresponding to a data channel] “and a CP length of the data section is configured to a CP length of a channel different from a random access channel when a CP length of the preamble section is equal to or less than a threshold” [(Para. 0012), the CP length corresponding to the data channel is a smallest one of one or more first CP lengths. Any one of the one or more first CP lengths is greater than or equal to the smaller one of the CP length corresponding to the random access preamble and the time length corresponding to the cyclic shift interval.].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li, further in view of Wu2, and further in view of Wang (Pub # US 2018/0013601 A1).
Regarding claim 9, the combination of Wu, Li and Wu2 does not specifically disclose wherein the control circuitry configures a symbol with either an even number or an odd number in the data section for the CP of a symbol with the other number of the even number or the odd number.
In an analogous art, Wang teaches “wherein the control circuitry configures a symbol with either an even number or an odd number in the data section for the CP of a symbol with the other number of the even number or the odd number” as [(Para. 0070), Referring to a radio frame structure of an LTE system, each data frame includes some subframes, each subframe includes two timeslots, and the two timeslots are usually defined as an odd-numbered timeslot and an even-numbered timeslot.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wu, Li and Wu2 with the modified system of Wang to implement synchronization of data frame transmission between devices on an unlicensed carrier [Wu2: Para. 0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                    
                                                                                                                                                                                    /MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463